DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 15 recite “ the supports are thicker at a base at the sidewall and taper as they extend inwardly into the cavity.” 
This phrasing is indefinite, as Claim 1 recites “a solid base having upwardly extending continuous sidewalls…”
Therefore, it is unclear what the ‘base’ element is in reference to in claims 12 and 15. One possible interpretation is that the supports (50, 52, 54, 56) have a greater thickness at the bottommost portion of the container. Another is that supports are wider at the point closest to the vertical sidewall and taper to a narrower point extending inwardly to the center of the container. A third possibility is that the wall thickness of the supports is greater at the sidewall. This is made more confusing by the language of Claims 14 and 17 which recite that a width of the base (either the container base or the base of individual pillar supports) is greater than a thickness of the supports extending into the cavity. 
In short, the configuration of the support base and the container base is unclear or ambiguous.
For the purposes of examination, it will be assumed that the supports individually have triangular configuration with the apex of the triangle cross section extending inwardly of the container. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-12, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillin (US 4753351).
Regarding Claim 1, Guillin discloses a container (1) comprising a solid base (5) having upwardly extending continuous sidewalls (3) forming an internal cavity therein defining a contained volume. The sidewalls each terminating at an uppermost edge and including spaced apart pillars (6) extending upwardly from towards the base to towards the uppermost edges of the sidewalls. The pillars having at least a portion with a greater thickness than thin walled portions (8a) of the sidewalls spacing apart adjacent pillars.
Regarding Claim 2, Guillin discloses the thin walled portions have a constant thickness intermediate adjacent pillars as the container itself is made by thermoforming a plastic sheet. 
Regarding Claim 3, Guillin discloses the pillars are located at corners of sidewalls meeting at either a curve or an angle. 
Regarding Claim 4, Guillin discloses the pillars are disposed along one of planar and curved wall portions of the sidewalls. 
Regarding Claim 5, Guillin discloses the pillars extend from one of at and near the base to an upper internal edge. 
Regarding Claim 6, Guillin discloses the pillars extend to an upper edge of the sidewalls. 
Regarding Claim 7, Guillin discloses the pillars are internally directed from the sidewalls into the internal cavity. 
Regarding Claim 8, Guillin discloses the pillars are comprised of a plurality of supports.
Regarding Claim 9, Guillin discloses the supports extend vertically along the sidewalls. 
Regarding Claim 10, Guillin discloses the supports are spaced apart by a thickness of the thin walled portions separating the pillars. 
Regarding Claims 11 and 18, Guillin discloses the supports are parallel to one another.
Regarding Claims 12 and 15, Guillin discloses the supports are thicker at a base at the sidewall and taper as they extend inwardly into the cavity as shown in cross section in Fig 1b. In other words, Guillin shows that the supports individually have concave/convex configuration with the apex of the cross section extending inwardly of the container (Col. 1 Lines 56-65). 
Regarding Claim 19, Guillin discloses a width intermediate pillars is at least as wide as the width of the pillars. 
Claims 1, 2, 4-20 are alternatively rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lurie (US 2918379).
Regarding Claim 1, Lurie discloses a container comprising a solid base (2) having upwardly extending continuous sidewalls (4) forming an internal cavity therein defining a contained volume. The sidewalls each terminating at an uppermost edge and including spaced apart pillars (89) extending upwardly from towards the base to towards 
Regarding Claim 2, Lurie discloses the thin walled portions have a constant thickness intermediate adjacent pillars.
Regarding Claim 4, Lurie discloses the pillars are disposed along planar portions of the sidewalls.
Regarding Claim 5, Lurie discloses the pillars extend from one of at and near the base to an upper internal edge.
Regarding Claim 6, Lurie discloses the pillars are internally directed from the sidewalls into the internal cavity. 
Regarding Claim 7, Lurie discloses the pillars are comprised of a plurality of supports (each support pillar comprises two triangular ribs).
Regarding Claim 8, Lurie discloses the supports extend vertically along the sidewalls.
Regarding Claim 10, Lurie discloses the supports are spaced apart by a thickness of the thin walled portions separating the pillars. 
Regarding Claims 11 and 18, Lurie discloses the supports are parallel to one another. 
Regarding Claims 12 and 15, Lurie discloses the supports are thicker at a base at the sidewall and taper as they extend inwardly into the cavity.
Regarding Claims 13 and 16, Lurie discloses the supports are triangular in cross section.
Regarding Claims 14 and 17, Lurie discloses a width of the support base is greater than a thickness of the supports extending into the cavity.
Regarding Claim 19, Lurie discloses a width intermediate pillars is at least as wide as the width of the pillars. 
Regarding Claim 20, Lurie discloses the base and sidewalls are a portion of an internal liner located internal to an outer shell (14).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/GIDEON R WEINERTH/Examiner, Art Unit 3736